Citation Nr: 0901574	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-33 689	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right kidney 
disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1952 to August 
1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which found that new and material 
evidence had not been submitted in order to reopen a claim 
for service connection for a right kidney disorder.  During 
the course of his appeal, the case was transferred to the RO 
in San Juan, Puerto Rico, and then ultimately to the RO in 
Los Angeles, California.  In a February 2006 decision, the 
Board found that new and material evidence had been received, 
reopened the veteran's service connection claim, and remanded 
the case on its merits for further development.  

After the completion of the required development, the Board 
again denied the veteran's reopened claim on its merits in an 
April 2007 decision.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2008, the parties filed a Joint 
Motion to Vacate and Remand the April 2007 Board decision.  A 
June 2008 Order of the Court granted the Joint Motion and 
vacated and remanded the Board's decision for re-adjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a).  

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in August 2005; a transcript of the hearing 
is associated with the claims file.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for a right kidney 
disorder.

The Board notes at the outset that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was not final as of the date of the 
VCAA's enactment and has remained pending since the veteran's 
initial filing in June 1993.  The provisions of the VCAA and 
the implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

A review of the veteran's claims file reflects that his 
service treatment records have been associated with the file.  
However, as the Court pointed out in its June 2008 remand, it 
is unclear from the record whether all records of in-service 
treatment identified by the veteran have been obtained and 
associated with the file.  In that connection, the veteran 
has claimed on multiple occasions that he was injured in a 
fall from a rope during a climbing exercise during basic 
training and was hospitalized for his injury at the United 
States Naval Training Center at Great Lakes, Illinois.  
Although some records appear in the veteran's claims file 
reflecting treatment at the Great Lakes facility, the Board 
finds that no evidence of record indicates that the veteran 
was treated for a fall injury while stationed at Great Lakes.  
Similarly, the veteran contended in his August 2005 hearing 
before the undersigned Veterans Law Judge that while 
stationed on board the U.S.S. Revenge, he repeatedly sought 
treatment from corpsmen for ongoing pain in his right flank 
area, which he contends was related to his claimed in-service 
fall.  However, no such treatment records are currently 
present in the veteran's file.  The Board notes that the 
veteran submitted a request in January 1956 for information 
from the United States Navy regarding his treatment at the 
Great Lakes facility from May through July 1952, which 
request appears in the veteran's file.  Although a folder 
containing at least some of the veteran's service treatment 
records is present in the file, it is unclear whether this 
folder contains the veteran's service record in its entirety, 
or whether there remain records of treatment at the Great 
Lakes facility or on board the U.S.S. Revenge that have not 
yet been associated with the file.   

Regarding records requests, the Board notes that relevant 
regulations require the agency of original jurisdiction (AOJ) 
to make reasonable efforts to obtain the relevant records.  
38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request by the AOJ is not required if a response to 
the initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If the AOJ receives information showing that 
subsequent requests to the custodian or another custodian 
could result in obtaining the records sought, however, then 
reasonable efforts will include an initial request and, if 
the records are not received, at least one follow-up request 
to the new source or an additional request to the original 
source.  

Thus, on remand the AOJ must contact the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, the facility at 
which service members' records are stored after separation 
from active duty, and request that all records pertaining to 
the veteran be provided, to include in particular all records 
of the veteran's treatment at the Great Lakes facility 
between May 1952 and July 1952 and any records of treatment 
the veteran obtained while on board the U.S.S. Revenge.  The 
AOJ must also request that if no records are available, a 
negative response be provided.  The AOJ must undertake all 
reasonable efforts to obtain as set forth in 38 C.F.R. § 
3.159(c)(1) and described above.  In conjunction with the 
record requests, the veteran must cooperate fully with VA's 
efforts to obtain the identified records, including providing 
enough information to identify and locate the existing 
records, and must authorize the release of the records if 
necessary.  

Review of the claims file further reveals that the medical 
evidence reflects multiple VA and private evaluations of the 
veteran that conclude that his current right kidney disorder 
is related to a fall he suffered while in service.  However, 
as discussed above, there is no evidence in the record to 
support the veteran's contention that he fell and was injured 
during basic training, as he has repeatedly contended.  In 
this regard, the Board notes that the April 2006 and 
September 2006 VA medical examiners, who both opined that the 
veteran's current disability is related to an in-service 
fall, based their opinions entirely on the veteran's lay 
testimony as to his in-service fall, which he claims occurred 
during a rope-climbing exercise during basic training.  
However, although the record reflects that the veteran sought 
treatment for chest pain in May 1952, the evidence shows that 
such treatment was sought after a training session with a 
punching bag, not a fall, and the veteran was not diagnosed 
with any disorder or hospitalized at the time. 

The Board concedes that the veteran is currently diagnosed 
with a right kidney disorder, namely an atrophied right 
kidney and chronic renal insufficiency.  As noted above, the 
veteran has reported that he injured his right kidney in 
service.  The veteran is competent to provide testimony 
concerning factual matters of which he has first-hand 
knowledge (i.e., experiencing an injury in service).  See, 
e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  However, as a lay 
person without medical training and expertise, he is not 
competent to say that any injury in service has resulted in 
his current right kidney disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The Board notes further that the veteran has submitted an 
opinion from a private physician taking his reported history 
into account in forming an etiological opinion as to the 
veteran's current disability.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (holding that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").  It appears the opinion is based in large part on 
the veteran's report of trauma in service, which is not 
currently supported by the veteran's service treatment 
records.  The Board notes, however, that it may not disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the appellant, but 
instead must evaluate the credibility and weight of the 
history upon which the medical opinion is predicated.  See 
Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  

The Board notes further that it may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006).  Notwithstanding that fact, the lack of 
contemporaneous medical records is something that the Board 
can consider and weigh against a veteran's lay evidence.  Id.  
In this case, although the veteran has contended that he 
first injured his right kidney in service, the Board observes 
that there is currently nothing in the record to substantiate 
the veteran's contention that he suffered a fall from a rope 
for which he was hospitalized during basic training.  To the 
contrary, the only contemporaneous medical evidence currently 
of record indicates that the veteran was treated for pain in 
his right chest after a two-hour training session with a 
punching bag.  Relevant records indicate that the veteran was 
not assigned a diagnosis at the time, and radiological 
examination of his chest at the time was found to be 
negative.  Likewise, the Board notes that the first mention 
in the record of a fall from a rope appears in February 1994, 
some 38 years after the veteran's first claim of service 
connection for a right kidney disorder.  At his August 1956 
VA medical examination, the veteran did not report having 
fallen during basic training, claiming instead that the 
punching-bag injury documented in his service treatment 
records led to his current complaint.  There is currently no 
medical evidence demonstrating that, before the veteran's 
February 1994 statement to the RO, the veteran complained of 
having fallen in service to any medical professional at any 
time since his separation from service.

In sum, although the veteran has contended that he suffered a 
fall from a rope during a climbing exercise that resulted in 
hospitalization and a right kidney injury, there is no 
contemporaneous medical evidence demonstrating that the 
veteran was treated for such a fall or hospitalized for his 
injuries or for complaints of pain in the anatomical area of 
the kidney at that time.  Before the veteran's February 1994 
statement to the RO, there is simply no medical evidence 
documenting any fall the veteran may have suffered in service 
or any treatment the veteran received for his right kidney, 
or pain in the area of his right kidney, at any time during 
service.

Thus, in this case, when weighing the evidence of record, the 
Board finds that, without further evidence to substantiate 
his claim, the veteran's statements that he injured his right 
kidney in a fall from a rope during basic training are not 
entirely credible.  In so finding, the Board acknowledges 
that the veteran's April 2006 and September 2006 VA 
examiners, as well as his November 2008 private evaluator, 
expressed the opinion that the veteran's current right kidney 
disorder is more likely than not related to his time in 
service.  However, each of those evaluators based his opinion 
on the facts as related by the veteran, namely that he 
suffered a fall from a rope during basic training and was 
treated for complaints of pain in the area of the right 
kidney, facts that are not corroborated by the record as it 
currently stands.  These examiners also expressed opinions 
that the veteran's current right kidney disorder is not 
likely congenital, again basing the conclusion on the 
veteran's lay testimony of having experienced an in-service 
fall.  

However, the Board acknowledges that the records being sought 
on remand may well have a bearing on the issue at hand, as 
the veteran claims the records to be sought address his in-
service fall and subsequent hospitalization, as well as 
multiple instances during service in which he sought 
treatment for pain in the area of his right kidney.  The 
Board further notes that the VCAA requires that VA afford the 
claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board thus concludes that, if on remand any additional 
evidence is obtained pertaining to the veteran's alleged in-
service fall or any treatment for pain in the area of the 
right kidney that serves to verify that such a fall occurred, 
or if the AOJ otherwise determines in light of the evidence 
of record that there is need for additional clinical findings 
and a more definitive medical opinion concerning any 
relationship between the veteran's period of service and his 
current right kidney disability, the AOJ should arrange for 
the veteran to undergo examination.  The examination should 
address the nature and etiology of any identified right 
kidney disability, and all medical opinions offered should be 
based upon consideration of the veteran's complete documented 
history and assertions through review of the claims file and 
should account for the veteran's lay testimony as well as the 
clinical record, including any newly obtained evidence 
relevant to the claim as well as the private medical opinion 
submitted by the veteran in November 2008.  The examiner 
should opine as to whether the veteran's current right kidney 
disorder was a constitutional or developmental abnormality or 
whether the onset of the disorder was during the veteran's 
service or later, explaining the rationale behind such 
determination.  The examiner should further opine as to 
whether it is at least as likely as not that the veteran's 
currently diagnosed right kidney disorder is etiologically 
linked to his time in service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must attempt to obtain from 
the NPRC any available service 
treatment records from the veteran's 
period of active duty.  The NPRC, as 
well as any other custodian who may 
have possession of the records, should 
be contacted and asked to provide all 
available records pertaining to the 
veteran's time on active duty, to 
include in particular any records of 
his treatment at the United States 
Naval Training Center at Great Lakes, 
Illinois, for the period from May 1, 
1952, to July 31, 1952, and any 
treatment he received while stationed 
on board the U.S.S. Revenge.  The 
procedures outlined in 38 C.F.R. 
§ 3.159 regarding requesting records 
must be followed.  All records and/or 
responses received, including negative 
responses, should be associated with 
the claims file.

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the 
above-requested development, the AOJ 
should evaluate whether any evidence 
has been received that serves to 
corroborate that a fall occurred during 
the veteran's basic training.  If any 
evidence has been received to verify 
the alleged in-service fall, the AOJ 
should re-adjudicate the claim in light 
of all available evidence.  If the AOJ 
determines that a new examination is 
necessary to re-adjudicating the claim, 
the veteran should be scheduled for VA 
examination and be notified that 
failure to report to the scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2008).

If an examination is considered 
necessary, the entire claims file, 
including a copy of this remand and any 
service records obtained, must be made 
available to and reviewed by the examiner 
designated to examine the veteran.  The 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions, as well 
as a detailed history elicited from the 
veteran.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

Following a clinical evaluation of the 
veteran and a thorough review of the 
claims file, including any records 
obtained pursuant to the development set 
forth in the preceding paragraphs, the 
examiner must opine as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
the veteran's currently diagnosed right 
kidney disorder is etiologically related 
to his time on active duty.  The examiner 
must further render an opinion as to 
whether the veteran's current right 
kidney disorder is a constitutional or 
developmental abnormality or whether the 
onset of the disorder was during the 
veteran's service or later.  

In addressing these questions, the 
examiner must specifically consider the 
veteran's contention that he suffered a 
fall from a rope during basic training 
that led to his current kidney disorder 
and must consider the veteran's past VA 
examinations and private medical opinion.  
The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

3.  The AOJ must ensure that the 
requested examination and medical 
findings/conclusions answer the questions 
presented in this remand.  If the report 
is insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal should be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




